DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-14 are objected to because of the following informalities:  
Claim 10, lines 1-2 and 11-12, one of “the” must be deleted, respectively.
Claims 11-14 depend on claim 10 and inherit the same issue as claim 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adamo et al. (US Patent 11,113,175; hereinafter “Adamo”) in view of Isman et al. (US PGPUB 2015/0169428; hereinafter “Isman”).
Claim 1: (Currently Amended)
Adamo teaches an apparatus, comprising 
at least one processor and at least one non-transitory memory comprising a computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to (Col. 63 Ln. 22: “Referring now also to FIG. 10, at least a portion of the methodologies and techniques described with respect to the exemplary embodiments of the system 100 can incorporate a machine.” Col. 64 Ln. 7: “The computer system 1000 may include a processor 1002 (e.g., a central processing unit (CPU)” Col. 64 Ln. 25: “The instructions 1024 may also reside, completely or at least partially, within the main memory 1004, the static memory 1006, or within the processor 1002, or a combination thereof, during execution thereof by the computer system 1000.”): 
receive, originating from a client device, a requirement request data object, wherein the requirement request data object comprises at least a requirement request description attribute for a software testing task (Col. 4 Ln. 7: “utilize data and textual information obtained from outputs of a software application, internal documents, external documents, hierarchical and/or graphical models, other information sources, or a combination thereof, to determine or infer the proper constraints across complex parameters and/or across related parameter fields to allow for the successful…  testing of the software application.” Col. 18 Ln 31: “the natural language processing engine 143 may be configured to analyze and/or parse text (or other content and information) extracted from content included in inputs provided by any of the devices and components in the system 100, text extracted from content existing and/or accessible on the first and/or second user devices 102, 111.” Col. 21 Ln. 33: “the natural language processing engine 143 may be configured to parse text extracted from internal and/or external document sources (e.g. internal and external data sources 201, 202), such as, but not limited to, software and/or hardware documentation and manuals, requirements (e.g. user stories), defects, tutorials, code comments, help text, release notes, and/or other sources.”); 
generate, based at least in part on the requirement request description attribute and using a supervised machine learning model, at least one of a predicted complexity attribute or a predicted work track attribute corresponding to the requirement request data object (Col. 4 Ln. 37: “performing natural language processing on textual information extracted from the correlated application data and associated internal and/or external document information to generate one or more suggested constraints for the field, the order of operations, and/or the transitions of the software application… the suggested constraints may include a confidence value… the confidence value may be based on … the complexity of the constraint,” wherein the “complexity of the constraint” is the “predicted complexity attribute”. Col. 57 Ln. 2: “A reasoner 22, using models 54-57 (or other models), based on correlation and prediction mechanisms, such as least squares approximation, and/or machine learning techniques (…supervised learning…), may identify semantic relationships between raw or processed data elements found within the source document(s) 58.”); 
generate, based at least in part on the requirement request description attribute and using an unsupervised machine learning model, at least one predicted test case description attribute corresponding to the requirement request data object (Col. 11 Ln. 10: “The system 100 and methods further utilize a training engine 175 that allows for the … unsupervised generation of initial machine learning semantic relationship reasoning models.” Col. 57 Ln. 2: “A reasoner 22, using models 54-57 (or other models), based on correlation and prediction mechanisms, such as least squares approximation, and/or machine learning techniques (…unsupervised learning…), may identify semantic relationships between raw or processed data elements found within the source document(s) 58.); and 
transmit, to the client device, a prediction data object, wherein: (i) the prediction data object comprises at least one of the predicted complexity attribute, the predicted work track attribute, or the at least one predicted test case description attribute (Col. 16 Ln. 34: “the software applications executing on the first and second user devices 102, 111 may be … applications for interacting with testing software.” Col. 22 Ln. 60: “A hypothesis (or hypotheses) for testing a constraint may indicate how the system 100 expects the application under evaluation 230 to operate using the suggested constraint, along with expected outputs when input values are utilized with fields, parameters, operations, and/or transitions of the application under evaluation 230.” Col. 53 Ln. 29: “the generation of the hypotheses may be performed and/or facilitated by utilizing the hypothesis tester 154, the hypothesis resolver 157… the first user device 102, the second user device 111.”), and 
(ii) the client device is configured to perform one or more software testing operations corresponding to the software testing task based at least in part on the prediction data object (Col. 36 Ln. 67: “the dynamic model discovery module 206 may recursively and continuously enhance model information … through the use of agglomerated models 208 developed from earlier static and dynamic model discovery… executor/evaluator 220 testing of hypotheses (e.g. testing hypotheses relating to the expected functionality of an application under evaluation 230), the data transformers 232, the learning engine 226, and user inputs received from the first and/or second users 101, 110 via the first and/or second user devices 102, 111.”).

With further regard to Claim 1, Adamo does not teach the following, however, Isman teaches:
a test case number threshold attribute indicating a test case number threshold for testing an objective associated with the requirement request description attribute ([0099] “the user can specify the record format to be applied to the generated records, such as the number of fields, the type of data for each field, the characteristics of the data for each field (e.g., a maximum value, a minimum value, a set of allowed characters, and other characteristics), and other features of the record format,” wherein the “number of fields” is the “test case number threshold attribute”. Further, [0143] “a general approach 750 implemented by the data generation module 150 generates a set of test data that is suited for a data processing application. For instance, the set of test data can be processed by the data processing application to yield a desired execution result, such as the execution of each rule of the data processing application a desired number of times. In the approach 750, one or more records are provided for processing by a data processing application that implements one or more rules (752).”); and
the generating being further based at least in part on the test case number threshold attribute ([0143] “Referring to FIG. 20, a general approach 750 implemented by the data generation module 150 generates a set of test data that is suited for a data processing application… In the approach 750, one or more records are provided for processing by a data processing application,” see Fig. 20 of Isman.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Adamo with the test case number threshold attribute as taught by Isman in order “to test the data processing application, e.g., to ensure that all aspects of the data processing application operate correctly” (Isman [0073]).

Claim 3:
Adamo in view of Isman teaches the apparatus of claim 1, and Adamo further teaches wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further: 
retrieve at least one of a historical requirement data object, a historical defect data object, or a historical test case data object; generate a historical dataset based at least in part on the at least one of the historical requirement data object, the historical defect data object, or the historical test case data object (Col. 5 Ln. 42: “the learning engine of the system may identify and flag a data source or a collection of data sources, for which the constraint hypotheses tests generated from the data source or collection of data sources have failed. The learning engine may keep a history of the results of hypothesis tests, and over time be able to learn which learning sources were the most accurate.” Col. 53 Ln. 3: “any reasoner 22 may be able to access a history related to their corresponding past reasonings and/or determinations that the reasoners 22 have conducted. In certain embodiments, the history may be self-contained history, cross-component reasoning history, reasoner history, or a portion of the learning engine and/or knowledge engine 153.”); and 
store, in a database, the historical dataset (Col. 31 Ln. 10: “The database 155 may also …. store historical data associated with the first and second users 101, 110”).

Claim 4:
Adamo in view of Isman teaches the apparatus of claim 3, and Adamo further teaches wherein the historical requirement data object comprises at least one of a historical requirement identifier attribute, a historical requirement description attribute, or a work track attribute ([0041] “For example, a previous release or version of the application under evaluation 230 may have had the same or similar constraint. The finding of the same suggested constraint in the history of the application under evaluation 230 by the system 100 may provide a level of verification and allow improvement of the confidence associated with the suggested constraint,” wherein “the same suggested constraint in the history” is a type of “historical requirement description attribute”.).

Claim 5:	
Adamo in view of Isman teaches the apparatus of claim 3, and Adamo further teaches wherein the historical defect data object comprises at least one of a historical defect identifier attribute, a historical defect description attribute, or a work track attribute (Col. 5 Ln. 42: “the learning engine of the system may identify and flag a data source or a collection of data sources, for which the constraint hypotheses tests generated from the data source or collection of data sources have failed. The learning engine may keep a history of the results of hypothesis tests, and over time be able to learn which learning sources were the most accurate.”).

Claim 6:	
Adamo in view of Isman teaches the apparatus of claim 3, and Adamo further teaches wherein the historical test case data object comprises at least one of a historical test case identifier attribute, a historical test case description attribute, or a work track attribute (Col. 5 Ln. 42: “the learning engine of the system may identify and flag a data source or a collection of data sources, for which the constraint hypotheses tests generated from the data source or collection of data sources have failed. The learning engine may keep a history of the results of hypothesis tests, and over time be able to learn which learning sources were the most accurate.” Col. 22 Ln. 16: “constraints may include one or more confidences and may include metadata including a history of previously conducted hypothesis testing feedback related to the constraint.”).

Claim 7:	
Adamo in view of Isman teaches the apparatus of claim 3, and Adamo further teaches wherein, when generating the historical dataset, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further:
merge at least two of a historical requirement description attribute of the historical requirement data object, a historical defect description attribute of the historical defect data object, or a historical test case description attribute of the historical test case data object (Col. 5 Ln. 9: “the system 100 and methods may include merging or combining constraints if the information extracted from the various sources of information indicate that the constraints are compatible, related to each other, depend on one another, or a combination thereof, to improve the confidence value, to simplify and combine constraints, or to generate complex or relational constraints (e.g. a relational constraint having a requirement that a first input field have a value that is less than the value contained in a second input field). In certain embodiments, the system 100 and methods may include simplifying merged and/or combined constraints and/or creating generalized constraints.” Col. 7 Ln. 7: “In certain embodiments, the associating may further include merging or combining a source constraint and a preexisting constraint from the target.”).

Claim 8:	
Adamo in view of Isman teaches the apparatus of claim 3, and Adamo further teaches wherein, when generating at least one of the predicted complexity attribute or the predicted work track attribute corresponding to the requirement request data object, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further:
retrieve the historical dataset from the database; and generate at least one of the predicted complexity attribute or the predicted work track attribute based at least in part on the requirement request description attribute, the historical dataset and the supervised machine learning model (Col. 4 Ln. 44: “the confidence value may be based on … the number of reinforcing and/or conflicting sources of constraint information, the complexity of the constraint, a history of the constraint.” Col. 6 Ln. 10: “In some embodiments, the softmatch may also utilize machine learning techniques to learn what constitutes high or low confidence matches over time, utilizing supervised learning results and/or the dynamically generated results of constraint hypothesis testing.” Col. 12 Ln. 51: “The learning engine may keep a history of the results of hypothesis tests, and over time be able to learn which learning sources were the most accurate. Therefore, the learning engine may prefer the more accurate source if it ever needs to decide between two constraints.” Col. 57 Ln. 2: “A reasoner 22, using models 54-57 (or other models), based on correlation and prediction mechanisms, such as … machine learning techniques (…supervised learning…), may identify semantic relationships between raw or processed data elements found within the source document(s) 58.”).

Claim 9:	
Adamo in view of Isman teaches the apparatus of claim 8, and Adamo further teaches wherein the requirement request data object further comprises a confidence score threshold attribute indicating a confidence score threshold (Col. 53 Ln. 63: “At step 912, the method 900 may include determining if the confidence levels of the one or more hypotheses associated with the concepts, relationships and/or groupings of the data elements satisfy a confidence level threshold.”), 
wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further:
generate a candidate work track attribute based at least in part on the requirement request description attribute, the historical dataset and the supervised machine learning model (Col. 4 Ln. 7: “the system and accompanying methods may be utilized to utilize data and textual information obtained from outputs of a software application, internal documents, external documents, hierarchical and/or graphical models, other information sources, or a combination thereof, to determine or infer the proper constraints across complex parameters and/or across related parameter fields … the system and methods provide for state, transition, and/or constraint exploration based upon continuous generation, execution, and analysis of semantic hypotheses based on likely semantic suggestions from integrated knowledge sources.” Col. 4 Ln. 44: “the confidence value may be based on … the number of reinforcing and/or conflicting sources of constraint information, the complexity of the constraint, a history of the constraint.” Col. 6 Ln. 10: “In some embodiments, the softmatch may also utilize machine learning techniques to learn what constitutes high or low confidence matches over time, utilizing supervised learning results and/or the dynamically generated results of constraint hypothesis testing.” Col. 12 Ln. 51: “The learning engine may keep a history of the results of hypothesis tests, and over time be able to learn which learning sources were the most accurate. Therefore, the learning engine may prefer the more accurate source if it ever needs to decide between two constraints.” Col. 57 Ln. 2: “A reasoner 22, using models 54-57 (or other models), based on correlation and prediction mechanisms, such as … machine learning techniques (…supervised learning…), may identify semantic relationships between raw or processed data elements found within the source document(s) 58.”).;
calculate a confidence score associated with the candidate work track attribute; and determine whether the confidence score satisfies the confidence score threshold (Col. 48 Ln. 23: “a user, such as first user 101, or a device, such as first user device 102, may be interested in discovering semantic relationships, concepts, and/or groupings associated with data elements in one or more sources of information, and may want to determine which hypotheses associated with the semantic relationships, concepts and/or groupings satisfy confidence thresholds”).

Claims 15 and 17:
With regard to Claims 15 and 17, these claims are equivalent in scope to Claims 1 and 3 rejected above, merely having a different independent claim type, and as such Claims 15 and 17 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 3.
With further regard to Claim 15, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Adamo reference also anticipates these additional elements of Claim 15, for example, wherein the method comprises:
generating at least one predicted defect description attribute (Col. 11 Ln. 10: “The system 100 and methods further utilize a training engine 175 that allows for the … unsupervised generation of initial machine learning semantic relationship reasoning models.” Col. 22 Ln. 38: “the system 100, such as via the natural language processing engine 143 may determine and/or detect potential defects and/or conflicts associated with the suggested constraints.”); and 
transmitting the at least one predicted defect description attribute (Col. 16 Ln. 34: “the software applications executing on the first and second user devices 102, 111 may be … applications for interacting with testing software.” Col. 53 Ln. 29: “the generation of the hypotheses may be performed and/or facilitated by utilizing the hypothesis tester 154, the hypothesis resolver 157… the first user device 102, the second user device 111.”).

Claims 18 and 20:
With regard to Claims 18 and 20, these claims are equivalent in scope to Claims 1 and 3 rejected above, merely having a different independent claim type, and as such Claims 18 and 20 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 3.
With further regard to Claim 18, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Adamo reference also anticipates these additional elements of Claim 18, for example, wherein the computer program product comprises:
at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Col. 64 Ln. 25: “The instructions 1024 may also reside, completely or at least partially, within the main memory 1004, the static memory 1006, or within the processor 1002, or a combination thereof, during execution thereof by the computer system 1000.”).

Claims 2, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adamo in view of Isman as applied to Claims 1, 15 and 18 above, and further in view of Gahlot et al. (US PGPUB 2020/0104360; hereinafter “Gahlot”).
Claim 2: (Currently Amended)
Adamo in view of Isman teaches all the limitations of claim 1 as described above. Adamo in view of Isman does not teach the following, however, Gahlot teaches wherein, subsequent to receiving the requirement request data object originating from the client device, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further: 
identify, based at least in part on a domain-specific rule associated with the requirement request data object, a domain-specific abbreviation text from the requirement request description attribute ([0093] “the server arrangement is configured to extract the at least one abbreviation from the text using a defined search pattern.” [0094] “the defined search pattern may extract the at least one abbreviation from the text by way of implementing the special text string so as to identify a sequence of characters. In an example, the at least one abbreviation may be extracted by identifying a sequence of uppercase characters (namely, capital characters) in the text.”); and 
convert, based at least in part on the domain-specific rule, the domain-specific abbreviation text to a domain-specific expansion text ([0003] “an abbreviation may have different expansions with respect to use and/or domain thereof. In an example, an abbreviation ‘PTO’ may refer to ‘Paid Time Off’ or ‘Personal Time Off’ in Human Resources domain, ‘Patent and Trademark Office’ in patent and law domain.” [0063] “analyzing the plurality of concepts phrases in the text enables the system to determine certain valid expansion of the target abbreviation within a domain and between domains.” [0064] “the system determines the valid expansion for the target abbreviation so as to provide a reader with coherent understanding of the text.” [0070] “the ontological databank may be a domain specific databank comprising semantic relations associated with the set of words comprised in a specific domain.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Adamo in view of Isman with the domain-specific abbreviation expansion as taught by Gahlot as this “enables unambiguous interpretation of the text, thereby facilitating the automated system to efficiently perform a variety of additional operations such as comparison of text, representation of text, and so forth” (Gahlot [0064]).

Claims 16 and 19:
With regard to Claims 16 and 19, these claims are equivalent in scope to Claim 2 rejected above, merely having a different independent claim type, and as such Claims 16 and 19 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 2.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adamo in view of Isman as applied to Claim 3 above, and further in view of Kolb et al. (US PGPUB 2017/0103441; hereinafter “Kolb”).
Claim 10: (Currently Amended)
Adamo in view of Isman teaches all the limitations of claim 1 as described above. Adamo in view of Isman does not teach the following, however, Kolb teaches wherein, when generating the at least one predicted test case description attribute corresponding to the requirement request data object, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further:
generate, based at least in part on the requirement request description attribute, a requirement request feature vector set ([0095] “Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document.”);
calculate, based at least in part on the unsupervised machine learning model, a plurality of similarity scores associated with the requirement request feature vector set and the historical dataset ([0096] “In a vector space model approach, the similarity score between two documents may be calculated by some distance functions such as Euclidean distance or cosine similarity, e.g. computing a dot product of two vectors of features.” [0106] “an Evidence Document defines products or services required or provided, and is itself defined by the words in the document, which can be converted by machine learning into topic headers or feature vectors.” [0053] “the modeling does not require supervised learning.”); and
determine, based at least in part on the plurality of similarity scores, the at least one predicted test case description attribute ([0094] “. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Adamo in view of Isman with the vectors and similarity scoring as taught by Kolb in order “to cluster documents with other documents that share many features” (Kolb [0049]).

Claim 11:	
Adamo in view of Isman and Kolb teaches the apparatus of claim 10. Adamo in view of Isman does not teach the following, however, Kolb teaches 
wherein the historical dataset indicates a plurality of attribute correlations between a plurality of historical requirement description attributes and a plurality of historical defect description attributes (Col. 13 Ln. 4: “a softmatch method or function may be employed to correlate a potential constraint source with a target field of the application under evaluation, an order of operations of the application under evaluation, a transition of the application under evaluation, or a combination thereof. In certain embodiments, the softmatch method or function generates correlations, i.e. matches, where there may be some degree of uncertainty as to the correlation strength between the source and the target. In certain embodiments, the softmatch result may be computed from the application of one or more correlation similarity methods and may incorporate multiple pieces of data, text, concepts or constraints from the source or the target. In some embodiments, the softmatch may also utilize machine learning techniques to learn what constitutes high or low confidence matches over time, utilizing supervised learning results and/or the dynamically generated results of constraint hypothesis testing.”),
wherein the plurality of similarity scores indicate corresponding similarity levels between the requirement request description attribute and the plurality of historical requirement description attributes (Col. 6 Ln. 31: “a comparison of parsed text extracted from the source data and target data may result in a natural language processing similarity score indicative of a correlation between the textual content of the source and target. In an embodiment of the system 100, the softmatch may merge two or more individually determined correlations into a combined score.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Adamo in view of Isman with the dataset correlations as taught by Kolb in order “to cluster documents with other documents that share many features” (Kolb [0049]).

Claim 13:	
Adamo in view of Isman and Kolb teaches the apparatus of claim 10, and Adamo further teaches wherein the historical dataset indicates a plurality of attribute correlations between a plurality of historical requirement description attributes and a plurality of historical test case description attributes (Col. 5 Ln. 42: “the learning engine of the system may identify and flag a data source or a collection of data sources, for which the constraint hypotheses tests generated from the data source or collection of data sources have failed. The learning engine may keep a history of the results of hypothesis tests, and over time be able to learn which learning sources were the most accurate.” Col. 53 Ln. 3: “any reasoner 22 may be able to access a history related to their corresponding past reasonings and/or determinations that the reasoners 22 have conducted. In certain embodiments, the history may be self-contained history, cross-component reasoning history, reasoner history, or a portion of the learning engine and/or knowledge engine 153.”).

With further regard to Claim 13, Adamo in view of Isman does not teach the following, however, Kolb teaches 
wherein the plurality of similarity scores indicate corresponding similarity levels between the requirement request description attribute and the plurality of historical requirement description attributes ([0046] “The Matching Engine compares the Requirement Document to the collection of Evidence Documents to calculate similarity scores, preferably in real-time. The Matching Engine identifies the most similar Evidence Documents (or most similar clusters of Evidence Documents) and communicates details of these to the buyer-user,” wherein the “Evidence Documents” are the “plurality of historical requirement description attributes” as taught by Kolb above.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Adamo in view of Isman with the similarity information as taught by Kolb in order “to cluster documents with other documents that share many features” (Kolb [0049]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adamo in view of Isman and Kolb as applied to Claims 11 and 13 above, and further in view of Rama et al. (US PGPUB 2014/0033176; hereinafter “Rama”).
Claim 12: (Currently Amended)
Adamo in view of Isman and Kolb teaches the apparatus of claim 11. Adamo in view of Isman does not teach the following, however, Kolb further teaches wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further:
generate a similarity ranking of the plurality of historical requirement description attributes based at least in part on the plurality of similarity scores ([0092] “the rank will depend on the relative similarity values in each party's set.”); and
identify the plurality of historical defect description attributes corresponding to the plurality of historical requirement description attributes in the similarity ranking based at least in part on the plurality of attribute correlations ([0094] “the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that … (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display,” wherein the “Evidence Documents” are the “plurality of historical defect description attributes” as taught by Kolb above.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Adamo in view of Isman with the attribute correlations as taught by Kolb in order “to cluster documents with other documents that share many features” (Kolb [0049]).

With further regard to Claim 12, Adamo in view of Isman and Kolb does not teach the following, however, Rama teaches 
wherein the requirement request data object comprises a defect number threshold attribute indicating a defect number threshold ([0036] “the threshold number of defect fix commits is a specific number of defect fix commits.”), and 
cause the apparatus to further:
generate, using the unsupervised machine learning model, at least one predicted defect description attribute corresponding to the requirement request data object based at least in part on the similarity ranking, the plurality of historical defect description attributes, and the defect number threshold ([0036] “Based on the ranking, the files in the top twenty percent, for example, can be included in the set of top defective files for the time period. The threshold number of defect fix commits can be specified by the RPI module 30, as established by a manufacturer, or obtained from a user of the client computing device 14, for example.” [0061] “Additionally, the aggregate number of source code files having associated defect probability value(s) above a threshold defect probability value for one or more of the metrics may indicate whether a computer program is ready for release or more testing may be required.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Adamo in view of Isman and Kolb with the defect threshold as taught by Rama since “As a result, project managers can make more informed and intelligent decisions regarding test prioritization and personnel allocation as well as release readiness of a computer program” (Rama [0009]).

Claim 14: (Currently Amended)
Adamo in view of Isman and Kolb teaches the apparatus of claim 13. Adamo in view of Isman does not teach the following, however, Kolb further teaches wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further:
generate a similarity ranking of the plurality of historical requirement description attributes based at least in part on the plurality of similarity scores ([0092] “the rank will depend on the relative similarity values in each party's set.”); and
identify the plurality of historical test case description attributes corresponding to the plurality of historical requirement description attributes in the similarity ranking based at least in part on the plurality of attribute correlations ([0094] “the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that … (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display,” wherein the “Evidence Documents” are the “plurality of historical test case description attributes” as taught by Kolb above.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Adamo in view of Isman with the attribute correlations as taught by Kolb in order “to cluster documents with other documents that share many features” (Kolb [0049]).

With further regard to Claim 14, Adamo in view of Isman and Kolb does not teach the following, however, Rama teaches to cause the apparatus to further:
generate the at least one predicted test case description attribute based at least in part on the similarity ranking, the plurality of historical test case description attributes, and the test case number threshold ([0036] “Based on the ranking, the files in the top twenty percent, for example, can be included in the set of top defective files for the time period. The threshold number of defect fix commits can be specified by the RPI module 30, as established by a manufacturer, or obtained from a user of the client computing device 14, for example,” wherein the “defect fix commits” are indicative of the “test case number”. [0061] “Additionally, the aggregate number of source code files having associated defect probability value(s) above a threshold defect probability value for one or more of the metrics may indicate whether a computer program is ready for release or more testing may be required.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Adamo in view of Isman and Kolb with the test case number threshold as taught by Rama since “As a result, project managers can make more informed and intelligent decisions regarding test prioritization and personnel allocation as well as release readiness of a computer program” (Rama [0009]).

Response to Arguments
Applicant's arguments, see Pages 9-12 of the Remarks filed June 6, 2022, with respect to the rejections under 35 U.S.C. 102/103 of Claims 1-20 have been fully considered but they are not persuasive. With respect to the Applicant’s argument that the newly amended language of Claims 1-20 is not taught by the previously cited prior art, this argument has been fully considered but is moot in view of the newly cited Isman reference as discussed above in the respective rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Kanewala et al. (“Predicting Metamorphic Relations for Testing Scientific Software: A Machine Learning Approach Using Graph Kernels,” 2015) discloses a machine learning approach for predicting metamorphic relations that uses a graph-based representation of a program, including an efficient method for measuring similarity between programs represented as graphs.
Shepperd et al. (“Researcher Bias: The Use of Machine Learning in Software Defect Prediction,” 2014) provides an analysis of different defect prediction techniques, including the use of supervised machine learning.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194